Citation Nr: 1419721	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-30 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder, a right knee disorder, or a bilateral knee disorder.

3.  Entitlement to service connection for a right great toe disorder, to include an ingrown toenail. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in September 2011 by the Detroit, Michigan, Regional Office (RO), issued in October 2011 for the Philadelphia, Pennsylvania RO of the Department of Veterans Affairs (VA).
 
The Veteran testified before the undersigned at a Travel Board Hearing conducted in April 2013.  The Veteran's physical file and electronic (virtual VA) paperless file have been considered in the review of the claims on appeal.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability in the left ear as defined for VA purposes.

2. The Veteran's decrease in hearing in the right ear is not related to his service.

3.  There is no competent evidence linking the Veteran's active service, which ended in 1971, to a right or left knee disorder diagnosed in 2006.

4.  There is no objective medical evidence that the Veteran has manifested symptoms or disability due to a claimed ingrown right great toenail during the pendency of this appeal, and the Veteran had no subjective complaints at the time of VA examination or when he testified in April 2013, nor did he testify to subjective symptoms during the appeal period, although he testified to recurrences over the years since his service discharge.
CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.385 (2013).

2.  The criteria for service connection for left knee or right degenerative changes, claimed as a left knee or right knee disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a right great toe condition, claimed as an ingrown toenail, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in November 2010 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of the criteria for service connection and explained the types of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The discussion at the hearing establishes that the Veteran was advised of the criteria for service connection.  The transcript establishes that the Veteran's attention was directed to the types of evidence that were missing that might substantiate the claims, in compliance with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The claims file contains service treatment records (STRs), VA examination reports, and private treatment records.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the claim for service connection for a right, left, or bilateral knee disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are several factors for consideration, including whether there is evidence establishing that an event, injury, or disease occurred in service, whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability, and whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Evidence that indicates that a current disability may be associated with military service includes, but is not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was not treated for a complaint of knee pain during service.  The Veteran has stated that he first sought medical evaluation of his knees in 2006, some 35 years after his 1971 service discharge.  The 2006 medical evidence reflects that the Veteran reported no knee injury in service, and a fairly recent onset of pain, not knee pain of 35 years' duration.  The medical evidence does not suggest that a disorder of either knee is or may be related to the Veteran's service.  An examination to obtain a medical opinion would be based solely on the Veteran's reports of knee pain after service.  The examiner would be required to assess the Veteran's credibility in order to provide an opinion, since there is no objective evidence of record that the Veteran had knee pain proximate to service.  An examiner is not responsible for determinations of credibility.  It would be fruitless to afford the Veteran medical examination, since the Board could make a different determination as to the Veteran's credibility than the examiner, even if the examiner offered a favorable opinion based on the Veteran's credibility.

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

The Board finds that all necessary development has been accomplished, and no further assistance to develop evidence is required.  Appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Claims for service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

For purposes of Veterans' benefits administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (dislocated shoulder).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Facts and analysis

August 1970 podiatry treatment record reflects that the Veteran was treated for an ingrown toenail.  There is no notation that the Veteran was treated during service for left knee pain or for right knee pain.  The Veteran's January 1971 audiometry examination for separation discloses that all hearing thresholds were at 0 (zero) decibels (dB).  The Veteran's lower extremities were described as normal on January 1971 separation examination.

1.  Claim for service connection for hearing loss

In a December 2010 statement, the Veteran indicated that he noticed a change in his hearing after he participated in mortar shells firing drill.  At the November 2010 VA audiology examination, the Veteran reported difficulty hearing when someone speaks in a low voice.  During his April 2013 testimony before the Board, the Veteran provided a description of his exposure to hazardous mortar shell noise.  The Veteran further testified that he had no post-service treatment or testing of his hearing until he sought VA evaluation.

The Veteran's hearing was evaluated in November 2010.  That evaluation revealed mild sensorineural hearing loss in the left ear and in the right ear at 4000 Hz.  VA examination conducted in August 2011 disclosed that the Veteran's hearing acuity threshold was at 20 dB or less at each tested level from 500 Hz to 4000 Hz.  For VA compensation purposes, hearing acuity thresholds below 25 dB is defined as normal.  38 C.F.R. § 3.385.  The Veteran's word recognition score in the left ear was 94 percent.  Since the Veteran's left ear hearing thresholds and word recognition scores are defined as normal, there is no left ear hearing loss disability for which compensation may be granted at this time.

In the right ear, the Veteran's hearing acuity thresholds were at 20 dB or below except at 4000 Hz.  At that frequency, his hearing acuity threshold was 40 dB.  Word recognition was 100 percent for the right ear.  The Veteran complained of decreased hearing over the 40 years since his participation in mortar firing in service.  The examiner opined that, since the Veteran's hearing thresholds were at 0 dB at all tested levels when he separated from service in 1971, it was less than likely that his current right ear hearing loss was related to service or any noise exposure therein.  In particular, the examiner explained that medical literature does not support delayed onset of hearing loss, so current right ear hearing loss was not likely related to exposure to hazardous noise in service. 

The Veteran is competent to testify that he participated in mortar firing drills in service, and he is competent to testify that there was exposure to very loud noise.  The Veteran is also competent to testify that he was not exposed to hazardous noise during his post-service employment in a casino.  The Veteran is also competent to testify that he noticed some diminished hearing capacity following his service and continuously thereafter, with decreased hearing over the years.  However, the Veteran is not competent to testify as to when or whether right ear hearing loss resulted in disability, since that determination requires specialized audiometry examination using an audiometer.  

The Veteran, as a lay person, is not competent to testify regarding the causation of hearing loss.  The Veteran has testified that he had a hearing loss chronically and continuously after his 1971 service discharge.  The Veteran's testimony confirmed his prior statements. i.e., that he did not seek evaluation or treatment for hearing loss prior to 2010, when some 40 years had elapsed after his service discharge.  

The Board notes that the Veteran has been granted service connection for tinnitus.  The examiner who conducted the August 2011 VA examination explained why, although the Veteran's tinnitus was of service origin, the Veteran's hearing loss disability, left ear, was not.  Therefore, the medical evidence establishes that left ear hearing loss disability is not secondary to tinnitus.  38 C.F.R. § 3.310(b).  

This lengthy period of time without treatment is not consistent with the Veteran's recollection that he noticed diminished hearing in service or had a hearing loss disability thereafter.  The competent and credible August 2011 audiologic opinion preponderates against the only favorable evidence, the Veteran's own statements.  There is no hearing loss disability, as defined for VA purposes, in the left ear, and the preponderance of the evidence is against a finding that diminished hearing in the right ear is related to the Veteran's service.  The claim must be denied.

2.  Claim for service connection for left or right knee disorder

The Veteran's service medical records disclosed no diagnosis of a knee disorder at service entrance in 1969 or at service separation in 1971.  The Veteran testified, at his April 2013 hearing before the Board, that he believed he injured his knees in service lifting shells and mortar bases.  He testified, in particular, that the mortar bases were at least 150 pounds or more and that he sometimes had to lift one by himself.  He testified that he believed this put a lot of trauma on his knees.

The Veteran testified that he first sought post-service treatment for his knees except at RIO.  Private medical records from RIO dated in 2006 reflect that the Veteran, then 56 years old, reported bilateral knee pain for the past three to four years.  He reported he did not recall any specific injury.  The provider at RIO assigned diagnoses included hypermobile patellae.  Radiologic examination showed mild to moderate degenerative changes of the bilateral knees. 

The Veteran testified that when he left service at age 21, he believed he had the knees of a 40-year old.  However, the Veteran himself has stated and testified that he did not seek medical evaluation or treatment of his knees until he was seen at RIO some 35 years following his 1971 service discharge.  Although the Veteran testified that he had chronic and continuous knee pain bilaterally following service, the Board finds this testimony to be of diminished credibility, given that the Veteran himself testified that he did not seek medical treatment or evaluation of the knees until several decades elapsed. Moreover, the Veteran did not advise the provider that he injured his knees in service, or that knee pain or other symptom had been present for more than a few years.

The service treatment records and private post service medical records dated in 2006 place the preponderance of the evidence against the Veteran's claim that he incurred a disorder of one or both knees in service. The claim must be denied.

3.  Entitlement to service connection for ingrown toenail disorder

The Veteran's service medical records establish that he was treated in August 1970 for an ingrown toenail.  No abnormality of the toenail was noted at the January 1971 separation examination, nor did the Veteran report a problem with either foot or a history of an ingrown toenail to the provider who completed his separation medical history.  On the portion of the medical history the Veteran completed in 1971, he denied that he had "foot trouble."  

The Veteran has stated and testified that a right ingrown toenail recurs intermittently but chronically since service.  At his March 2011 VA examination, the Veteran reported that an ingrown toenail on his right great toe recurred and that he continued to trim the toenail himself.  The examiner found no painful motion, edema weakness, instability, or tenderness of either great toe.  There was no visual evidence of an ingrown toenail and no objective signs of abnormal weight-bearing, calluses, breakdown or unusual shoe wear.  The examiner concluded that the Veteran had a normal foot examination and that there was no objective evidence to support a diagnosis of an ingrown toenail.

The Veteran testified that the problem with his toenail occurred only occasionally, and that he would trim it with the cuticle scissors he was given in-service, and after he did the trimming it would hurt enough that he would wear a softer shoe or limp for a couple of days. The Veteran testified that there was no change in his toenail since the VA examination. 

The Veteran's testimony establishes that he did not seek podiatric or medical treatment for an ingrown toenail at any time after his 1971 service discharge.  Although he reports that the toenail disorder recurs two or three times a year, the Veteran did not dispute the examiner's finding that there were no symptoms of a right great toenail disorder at the time of the 2011 VA examination, and no residuals, such as scarring.  Moreover, the Veteran testified that toenail disability had not recurred as of the April 2013 Travel Board hearing.  Without medical or other objective evidence that the Veteran has manifested the claimed disorder during the pendency of this appeal, and in the absence of current subjective complaints of the disorder, the Board is not authorized to grant service connection for the claimed disorder.  


ORDER

The appeal for service connection for hearing loss disability is denied.

The appeal for service connection for degenerative changes of the left knee, right knee, or bilateral knees, is denied.

The claim for service connection for a disorder of the right great toe, to include an ingrown toenail, is denied.



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


